 



EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (the “Agreement”), dated as of December 22, 2018, by and
among HAIXING HUAXIN MINING INDUSTRY CO., LTD., a limited company organized
under the laws of the People’s Republic of China (the “Company”); ADAMANT DRI
PROCESSING AND MINERALS GROUP, a publicly traded Nevada corporation and, through
one or more wholly-owned subsidiaries, including ZHANGJIAKOU TONGDA MINING
TECHNOLOGIES SERVICE CO., LTD., the owner of all of the outstanding shares of
the Company (the “Adamant Group”); and each of the persons and entities
identified as shareholders of Adamant Group on Schedule 1 attached hereto and
signatory hereto (each, individually, an “Exiting Shareholder” and collectively,
the “Exiting Shareholders”).

 

RECITAL

 

The Adamant Group is a publicly traded corporation whose shares of common stock,
par value $0.001 per share (the “Adamant Group Stock”), are registered under
Section 12(b) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”).

 

The Adamant Group owns, through one or more wholly-owned subsidiary, 100% of the
outstanding equity of the Company (the “Company Shares”).

 

The Exiting Shareholders own shares of common stock of the Adamant Group.

 

The Exiting Shareholders desire to acquire all of the Company Shares from the
Adamant Group, with each Shareholder receiving that proportion of the Company
Shares corresponding to its respective Ratable Portion (as defined herein), for
and in exchange for those shares of the Adamant Group Stock currently held by
each Shareholder and set forth on Schedule 1 (the “Exchange Shares”), and the
Adamant Group is willing to exchange the Company Shares for the Exchange Shares,
on the terms and subject to the conditions set forth herein (“Exchange”).

 

The Exiting Shareholders and the Company’s board of directors each have
determined that the transaction contemplated hereby is desirable and in the best
interests of such Exiting Shareholders and the Company’s stockholders. This
Agreement is being entered into for the purpose of setting forth the terms and
conditions of the proposed Exchange.

 

NOW THEREFORE, on the stated recitals and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

Article I.

 

EXCHANGE

 

Section 1.01 Exchange. On the terms and subject to the conditions set forth in
this Agreement, (i) the Adamant Group hereby assigns, transfers and delivers to
the Exiting Shareholders, free and clear of all Liens (as defined below), each
such Exiting Shareholders’ Ratable Portion of the Company Shares and (ii) the
Exiting Shareholders hereby deliver and surrender to the Adamant Group, for
cancellation, the Exchange Shares free and clear of all Liens. For purposes
hereof, “Ratable Portion” means, with respect to each Exiting Shareholder, that
particular percentage obtained by dividing the number of Exchange Shares held by
such Exiting Shareholder and set opposite such Exiting Shareholder’s respective
name on Schedule 1 by the total number of Exchange Shares held by all Exiting
Shareholders.

 

 1 

   

 

Section 1.02 Mechanics. Each party hereto shall, and agrees to cooperate fully
with the other party to, effect: (a) delivery of the physical possession of the
certificates of registration (original) of the Company Shares or Exchange
Shares, as the case may be; (b) provision of the proper record relating to the
registration of such Company Shares or Exchange Shares, as applicable; and (c)
such approval and examination, registration and filling procedures required by
the laws of the PRC.

 

Section 1.03 Further Actions. The Exiting Shareholders, the Company and the
Adamant Group shall each execute, acknowledge, and deliver (or shall ensure to
be executed, acknowledged, and delivered), any and all certificates, schedules,
agreements or other instruments required by this Agreement to be so delivered,
together with such other items as may be reasonably requested by the parties
hereto and their respective legal counsel in order to effectuate or evidence the
transactions contemplated hereby.

 

Article II.

 

REREPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY AND ZHANGJIAKOU
TONGDA MINING TECHNOLOGIES CO., LTD.

 

As an inducement to the consummation of the Exchange, the Company, and
ZhangJiaKou TongDa Mining Technologies Service Co., Ltd. (“TongDa”) jointly and
severally, represent and warrant that, as of the date hereof:

 

Section 2.01 Power and Authority. Each of the Company and TongDa has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby; and
each has taken all actions required by law, the its Charter Documents (as
defined below), or otherwise to authorize the execution and delivery of this
Agreement

 

Section 2.02 Authorization of Agreement; Due Execution and Delivery; Binding
Agreement. The execution, delivery and performance of this Agreement by the
Company and TongDa, and the consummation of the transactions contemplated
hereby, have been duly authorized by their respective board of directors and no
further corporate action is required on the part of the Company or TongDa. This
Agreement has been duly executed and delivered on behalf of the Company and
TongDa, and this Agreement constitutes a valid and binding obligation of the
Company and TongDa, enforceable in accordance with its terms, except that such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors rights generally, and to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

 2 

   

 

Section 2.03 No Conflict. The execution of this Agreement and the consummation
of the transactions contemplated by this Agreement and the performance by the
Company and TongDa of its respective obligations hereunder in accordance with
the terms hereof will not: (i) violate any provision of the Articles of
Incorporation and by-laws of the Company or TongDa, as the case may be (in each
case, “Charter Documents”); (ii) require the consent of any third party or
governmental entity under any applicable laws; (iii) with or without notice,
lapse of time or both, result in the breach of any term or provision of,
constitute a default under, or terminate, accelerate or modify the terms of any
indenture, mortgage, deed of trust, or other material agreement, or instrument
to which the Company or TongDa is a party or to which any of its respective
assets, properties or operations are subject; (iv) violate any provision of law,
statute, rule, regulation or executive order to which the Company or TongDa is
subject; or (iv) violate any judgment, order, writ or decree of any court
applicable to the Company or TongDa.

 

Section 2.04 Organization and Qualification. Each of the Company and TongDa is
duly incorporated and validly existing under the laws of the People’s Republic
of China (PRC) and has the requisite power and authority under all applicable
laws, regulations, ordinances and orders of public authorities, to carry on its
business in all material respects as it is now being conducted. To the knowledge
of the Company, no proceeding has been instituted in any jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail the power and
authority or qualification of the Company or TongDa within such jurisdiction.

 

Section 2.05 Company Capitalization; Capital Stock.

 

(a) All of the outstanding equity of the Company are held by TongDa a
wholly-owned subsidiary of Real Fortune Holdings Limited, a Hong Kong limited
company and wholly-owned subsidiary of China Real Fortune Mining Limited, a
British Virgin Islands limited company, which, in turn, is wholly owned by the
Adamant Group. All outstanding shares of the Company’s common stock have been
issued and granted in compliance with all applicable securities laws and (in all
material respects) other applicable laws and regulations. None of the
outstanding shares of the Company were issued in violation of the preemptive or
other rights of the Adamant Group or other person or entity.

 

(a) There is no voting trust, proxy, rights plan, anti-takeover plan or other
agreement or understanding to which the Company, TongDa or the Adamant Group is
a party or by which it is bound with respect to any equity security of any class
of the Company. There are no existing options, warrants, calls, or commitments
of any character giving any person or entity the right to acquire shares of the
Company’s capital stock, and there are no agreements to which the Company is a
party, or which the Company has knowledge of, that conflict with this Agreement
or the transactions contemplated herein or otherwise prohibit the consummation
of the transactions contemplated hereunder.

 

(b) The Company does not have any predecessor corporation, no subsidiaries, and
does not own, beneficially or of record, any shares of any other corporation.

 

 3 

   

 

Section 2.06 Disclosure. The Company Parties have not made, nor are the Company
Parties making, any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Article II and Article III of this Agreement.

 

Article II.

 

REPRESENTATIONS AND WARRANTIES OF THE ADAMANT GROUP

 

The Adamant Group hereby represents and warrants to the Exiting Shareholders, as
of the date hereof, as follows:

 

Section 2.01 Good Title. TongDa, a member of the Adamant Group, is the record
and exclusive beneficial owner of, and has paid in full the subscribed
registered capital with respect to, the Company Shares, with the right and
authority to transfer freely the Company Shares. As of the date hereof, there is
not: (a) any encumbrance or any security interests, liens, pledges, charges,
options, rights to acquire for the benefit of any third party on the Company
Shares; (b) any mortgages or other guarantee rights set for any third party; (c)
any pending or possible civil, administrative or criminal litigation or
administrative punishment or arbitration relating to the Company Shares; (d) any
proxies, voting trusts or similar agreements, restrictions on transfer; (e) any
exemptions from lawsuit, execution, enforcement or other legal proceedings; or
(f) any outstanding taxes, fees or undecided legal procedures related with the
Company Shares, or other adverse claims of any kind, nature, or description
whatsoever (collectively, “Liens”). Upon delivery of any certificate or
certificates duly assigned, representing the same as herein contemplated and/or
upon registering Exiting Shareholders or its designee as the new owner of the
Company Shares in the records maintained by the Company, the Exiting
Shareholders or its designee will receive good title to the Company Shares, free
and clear of all Liens.

 

Section 2.02 Power and Authority. The Adamant Group has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby; and the Adamant Group
has taken all actions required by law, its organizational and governing
documents, or otherwise to authorize the execution and delivery of this
Agreement

 

Section 2.03 Authorization of Agreement; Due Execution and Delivery; Binding
Agreement. The execution, delivery and performance of this Agreement by the
Adamant Group, and the consummation of the transactions contemplated hereby,
have been duly authorized by its board of directors and no further corporate
action is required. This Agreement has been duly executed and delivered on
behalf of the Adamant Group, and this Agreement constitutes a valid and binding
obligation of the Adamant Group, enforceable in accordance with its terms,
except that such enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors rights generally, and to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

 4 

   

 

Section 2.04 No Conflicts. The execution and delivery of this Agreement by the
Adamant Group, the consummation of the transactions contemplated by this
Agreement and the performance by the Adamant Group of its obligations hereunder
in accordance with the terms hereof will not: (i) violate any provision of the
Adamant Group’s organizational or governing documents; (ii) require the consent
of any third party or governmental entity under any applicable laws; (iii) with
or without notice, lapse of time or both, result in the breach of any term or
provision of, constitute a default under, or terminate, accelerate or modify the
terms of any indenture, mortgage, deed of trust, or other material agreement, or
instrument to which the Adamant Group is a party or to which any of its assets,
properties or operations are subject; (iv) violate any provision of law,
statute, rule, regulation or executive order to which the Adamant Group is
subject; or (v) violate any judgment, order, writ or decree of any court
applicable to the Adamant Group.

 

Article III.

 

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF EXISTING SHAREHOLDERS

 

As an inducement to, and to obtain the reliance of the Company and the Adamant
Group, each of the Exiting Shareholders represents and warrants, as of the date
hereof, as follows:

 

Section 3.01 Good Title. The Exiting Shareholder record and exclusive beneficial
owner of, and has paid in full the subscribed registered capital with respect
to, the Exchange Shares set forth opposite such shareholder’s name on Schedule
1, with the right and authority to transfer freely such Exchange Shares. As of
the date hereof, the Exchange Shares are free and clear of all Liens. Upon
delivery of any certificate or certificates duly assigned, representing the same
as herein contemplated and, the Adamant Group will receive good title to the
Exchange Shares, free and clear of all Liens.

 

Section 3.02 Power and Authority. The Exiting Shareholder has the legal power,
capacity and authority to execute and deliver this Agreement, to consummate the
transactions contemplated by this Agreement, and to perform such shareholder’s
respective obligations under this Agreement, including to the extent applicable,
taking all actions required by law, its organizational and other governing
documents, to authorize the execution and delivery of this Agreement.

 

Section 3.03 Authorization of Agreement; Due Execution and Delivery; Binding
Agreement. The execution, delivery and performance of this Agreement by the
Exiting Shareholder and the consummation of the transactions contemplated have
been duly authorized (including, if applicable, duly authorized by such Exiting
Shareholder’s board of directors) and no further action is required. This
Agreement has been duly executed and delivered on behalf of the Exiting
Shareholder, and this Agreement constitutes a valid and binding obligation of
the Exiting Shareholder, enforceable in accordance with its terms, except that
such enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors rights generally, and to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

 5 

   

 

Section 3.04 No Conflict. The execution of this Agreement by the Exiting
Shareholder, the consummation of the transactions contemplated by this Agreement
and the performance of the Exiting Shareholder’s respective obligations under
this Agreement will not: (i) violate any organizational or governing documents
of the Exiting Shareholder, as applicable, (ii) require the consent of any third
party or governmental entity under any applicable laws; (iii) with or without
notice, lapse of time or both, result in the breach of any term or provision of,
constitute a default under, or terminate, accelerate or modify the terms of any
indenture, mortgage, deed of trust, or other material agreement, or instrument
to which the Exiting Shareholder is a party or to which any of its assets,
properties or operations are subject; (iv) violate any provision of law,
statute, rule, regulation or executive order to which the Exiting Shareholder is
subject; or (v) violate any judgment, order, writ or decree of any court
applicable to the Exiting Shareholder.

 

Section 3.05 Acquisition of Company Shares; Regulation S Exemption

 

(a) The Exiting Shareholder understands and acknowledges that the Company Shares
are being offered and sold to such Exiting Shareholder in reliance on an
exemption from the registration requirements of United States federal and state
securities laws under Regulation S promulgated under the Securities Act of 1933,
as amended (the “Securities Act”) and that the Company, TongDa and the Adamant
Group are relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Exiting
Shareholder set forth herein in order to determine the applicability of such
exemptions and the suitability of the Exiting Shareholder to acquire the Company
Shares. In this regard, the Exiting Shareholder represents, warrants and agrees
that:

 

(i) The Exiting Shareholder is not a U.S. Person (as defined below) and is not
an affiliate (as defined in Rule 501(b) under the Securities Act) of the Company
and is not acquiring the Company Shares for the account or benefit of a U.S.
Person. For purposes hereof, a “U.S. Person” includes (A) any natural person
resident in the United States of America; (B) any partnership or corporation
organized or incorporated under the laws of the United States of America; and
(C) any partnership or corporation if: (1) organized or incorporated under the
laws of any foreign jurisdiction and (2) formed by a U.S. person principally for
the purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

 

(ii) At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the Exiting Shareholder
was outside of the United States.

 

(iii) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, are not part of
a plan or scheme to evade the registration requirements of the Securities Act,
and neither the Exiting Shareholder nor any person acting on the Exiting
Shareholder’s behalf has undertaken or carried out any activity for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States, its territories or possessions, for any of the
Company Shares.

 

 6 

   

 

(b) The Exiting Shareholder acknowledges that such shareholder has carefully
reviewed such information as such shareholder has deemed necessary to evaluate
an investment in the Company and the Company Shares. The Exiting Shareholder
acknowledges that such shareholder has been furnished all materials that has
been requested relating to the Company and the transfer of the Company Shares,
and that such shareholder has been afforded the opportunity to ask questions of
the Company’s representatives to obtain any information necessary to verify the
accuracy of any representations or information made or given to the Exiting
Shareholder. Notwithstanding the foregoing, nothing herein shall derogate from
or otherwise modify the representations and warranties of Exiting Shareholders
set forth in this Agreement, on which the Company and the Adamant Group has
relied in making the Exchange.

 

(c) The Exiting Shareholder understands that the Company Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Company Shares or any available exemption
from registration under the Securities Act, the Company Shares may have to be
held indefinitely.

 

Section 3.06 Disclosure. The Adamant Group acknowledges and agrees that the
Exiting Shareholders have not made, nor are they making, any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth herein.

 

Article IV.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

Section 4.01 Survival. The representations and warranties set forth in this
Agreement and in any certificate or instrument delivered in connection herewith
shall survive for a period of twelve (12) months after the Closing Date
(“Warranty Period”) and shall thereupon terminate and expire and shall be of no
force or effect thereafter, except that (i) the representation and warranty of
the Adamant Group in Section 2.01 as to the ownership of the Company Shares
shall survive for the period equal to the applicable statute of limitations
relating to said matter and (ii) the representation and warranty of the Exiting
Shareholder in Section 3.01 as to the ownership of the Exchange Shares shall
survive for the period equal to the applicable statute of limitations relating
to said matter.

 

Article V.

MISCELLANEOUS

 

Section 5.01 Governing Law; Dispute Resolution.

 

(a) The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the formally published and publicly available laws of the PRC.
Matters not covered by formally published and publicly available laws of the PRC
shall be governed by international legal principles and practices.

 

 7 

   

  

(b) This parties agree that any dispute arising from or in relation to this
Agreement shall first be settled by the friendly negotiation of both parties. If
the negotiation fails within 45 days, each party shall have the right to file
the dispute with China International Economic and Trade Arbitration Commission
(“CIETAC”) in Beijing for arbitration pursuant to the currently effective
arbitration rules of CIETAC at the time of application. This arbitration shall
be final and bind all parties and shall be enforceable in any court of competent
jurisdiction. The arbitration fees shall be borne by the losing party

 

(c) Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement

 

Section 5.02 Confidentiality. The parties agree and shall cause their relevant
personnel to keep strict confidence of all the confidential matters of the other
parties hereto. They shall not disclose the aforesaid information to any third
party unless it is required by the explicit provision of law, or the instruction
of judicial or governmental agencies or with consent of the other party,
otherwise, the disclosing party shall bear the relevant legal consequences. The
confidentiality obligation of the parties shall survive the termination of this
Agreement.

 

Section 5.03 Public Announcements and Filings. Except as required by applicable
Securities Laws of the United States, none of the parties will issue any report,
statement or press release to the general public, trade or trade press, or to
any third party (other than its advisors and representatives in connection with
the transactions contemplated hereby) or file any document, relating to this
Agreement and the transactions contemplated hereby, except as may be mutually
agreed by the parties. Copies of any such filings, public announcements or
disclosures, including any announcements or disclosures mandated by law or
regulatory authorities, shall be delivered to each party prior to the release
thereof.

 

Section 5.04 Third Party Beneficiaries. This contract is strictly between
Exiting Shareholders, the Company, TongDa and the Adamant Group, and, except as
specifically provided, no director, officer, stockholder, employee, agent,
independent contractor or any other person or entity shall be deemed to be a
third-party beneficiary of this Agreement.

 

Section 5.05 Entire Agreement. This Agreement, together with those certain
Letters of Authorization, dated as of even date herewith, executed by certain of
the Exiting Shareholders with respect to effectuating the Exchange, represents
the entire agreement between the parties relating to the subject matter thereof
and supersedes all prior agreements, understandings and negotiations, written or
oral, with respect to such subject matter.

 

Section 5.06 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. This Agreement may by amended only by a writing signed by
all parties hereto.

 

 8 

   



 

Exiting Shareholders List

 

Section 5.07 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument. Such executions may be transmitted to
the Company and/or the other Members by facsimile or other electronic
transmission (e.g. “pdf” or “tiff” or any electronic signature complying with
the U.S. federal ESIGN Act of 2000, including www.docusign.com), and such
facsimile or other electronic execution shall have the full force and effect of
an original signature.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

 9 

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first-above written.

 

HAIXING HUAXIN MINING INDUSTRY CO., LTD.   ZHANGJIAKOU TONGDA MINING
TECHNOLOGIES SERVICE CO., LTD.       By: /s/ Jiazhen Liu   By: /s/ Jiazhen Liu
Name: Jiazhen Liu   Name: Jiazhen Liu Title: Legal Representative   Title: Legal
Representative

 



ADAMANT DRI PROCESSING AND MINERALS GROUP             By: /s/ Ethan Chuang   /s/
Changkui Zhu Name: Ethan Chuang   CHANGKUI ZHU Title: President          On
behalf of himself and the following Exiting Shareholders:               Dongli
Sun       Idea Vantage Limited       Meijie Wang       Southern Sleek Limited  
    Southern Shine Limited       Sui Feng Limited       Talent Horse Limited    
  Talent Lead Investments Limited       Trophy Journey Limited       True Sino
Enterprises Limited       True South Limited       United Ample International
Limited       Wealth Sino Trading Limited       Wisdom Thrive Limited      
Xingwang Shao

 



   

   



 

Exiting Shareholders List

 



Shareholder Name  Address  Exchange Shares   Dongli Sun  
  No. 55, Liulijing Xili
Chongwen District, Beijing, PRC  
   
  1,003,489   
                Idea Vantage Limited  
  c/o Jiazhen Liu
Section 1, Apt 609, Building 7, Quxizhongli, Cheng  
   
  18,448,452   
                Meijie Wang
   
 
  Hedong District, Tianjin, PRC
78-15, Pinganli, Gutaqu District, Jinzhou
Liaoning, PRC.  
 
   
 
   
602,094   
 
                Southern Sleek Limited
 
   
 
  c/o Dengwei Gao
No. 14 Xiaoshichang, Jingwei Road
Hebei District, Tianjin, PRC  
 
   
 
 

1,051,499 

 
 
                Splendid Shine Limited
 
   
 
  c/o Fengqin Ji
#7, Apt 201, Building One
97 Guangdongshanzhuang Rd.
Hedong District, Tianjin, PRC  
 
   
 
  3,932,102   
 
                Sui Feng Limited
   
  c/o Junyan Tian
Hedong District, Tianjin, PRC  
   
  4,073,771   
                Talent Horse Limited
 
   
 
  c/o Yuqin Wei
No. 3 Zhongxin Yixiang, Xiaodianzi, Zhangjiawo
Xiqing District, Tianjin, PRC  
 
   
 
  727,234   
 
                Talent Lead Investments Limited
 
   
 
  c/o Shaofeng Han
No. 6, Nanjingli Huzhuangzi, Shuanggang
Jinnan District, Tianjin, PRC  
 
   
 
  727,234   
 
                Trophy Journey Limited
 
   
 
  c/o Lixin Shi
12818-3-501 Shiyou, North street, Nanpi County
Cangzhou, Hebei Province, PRC  
 
   
 
  2,622,451   
 
                True Sino Enterprises Limited
 
   
 
  c/o Huiqin Wang
1-505 Haixing Huayuan, Shizilin Street
Hebei District, Tianjin, PRC  
 
   
 
  812,236   
 
                True South Limited
 
   
 
  c/o Xia Wang
Section 1, Apt.101, Building 2
Shiji Garden, Nanmenwai St.  
 
   
 
  3,982,473   
 
                United Ample International Limited
 
   
 
  c/o Wenyan Yang
11-3-407, Guangxia Zhouli, Yangcun
Tianjin, PRC  
 
   
 
  1,495,395   
 
                Wealth Sino Trading Limited
 
   
 
  c/o Changqing Han
Section 65, Apt. 105 Yilin Rd., Kuanfuli
Hexi District, Tianjin, PRC  
 
   
 
  6,33,327   
 
                Wisdom Thrive Limited
 
   
 
  c/o Jianxin Wei
82-1-101, Tangu, Tangu East Street, Changan District
Shjiazhuang, Hebei Province, PRC  
 
   
 
  179,447   
 
                Xingwang Shao
   
  No. 47, Caiyuan Street, Tanshan District, Tanan
Shandong, PRC  
   
  401,396   
                Changkui Zhu
   
  Section 1, Apt.202, Shenlan Apartment Building 2,
Nankai District, Tianjin,  
   
  2,007,371   
               TOTAL EXCHANGE SHARES:   48,403,969 

 



   

   

 

